FRICK, C. J.
I concur with Mr. Justice CORFMAN in his conclusion reversing the judgment and in granting a new trial. I also concur in his conclusion that the evidence is insufficient tc justify a finding that the defendant was guilty of negligence in failing to signal his approach by sounding the horn on his automobile. While, under ordinary circumstances and conditions, the evidence given by the witnesses, that they did not hear a certain signal or did not see a certain thing occur, is a matter for the jury, yet, as pointed out in the opinion, such is not always and under all circumstances the case. Under the peculiar facts and circumstances of the case at bar, all of which it is impossible to correctly reflect in the course of an ordinary opinion, the mere fact that the witnesses testified that they did not hear the horn sounded cannot be dignified with the term evidence such as will raise a conflict. Indeed, under all the circumstances it would have been most-remarkable if any one of the witnesses had in fact heard defendant’s horn sounded. Again, it is very clear from a consideration of the whole record that the failure to sound the horn, if it be assumed that it was not sounded, in any way could have contributed to the accident. In either view, therefore, the alleged negligence in that regard was without any effect or influence.
*610I cannot concur, however, in the conclusion reached by my Associate that the plaintiff was guilty of contributory negligence as a matter of law. That question, in my judgment, was properly submitted to the jury, and the instruction in which it was submitted to them not having been excepted to, it, I think, became the law of this case. In any event, however, I do not think that plaintiff’s conduct, under all the circumstances, was such that we may say, as a matter of law, he was guilty of contributory negligence which directly contributed to the accident or to his injury. I, however, fully concur in the conclusion that the negligence of Gamer, the driver of the motorcycle, is, under the law of this jurisdiction, not imputable to the plaintiff.